DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE) - 02/04/2021”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Status of Claims
Applicant’s amendment of claims 1, 7, 13 and 21, cancellation of claims 3, 9, 11 and 14-20, and submission of new claims 28-30 in “Claims - 02/04/2021” with the “Amendment Submitted/Entered with Filing of CPA/RCE - 02/04/2021”, have been acknowledged. However, applicant was required to label the claims 7-8, 10, 12-13 as withdrawn.
Examiner arguments in “Remarks - 02/04/2021 - Applicant Arguments/Remarks Made in an Amendment” for restricted claims 7-8, 10, 12-13} are not persuasive, as those clearly characterized by distinct process steps making different species..
The claims in “Claims - 02/04/2021” directed to species that still independent or distinct from the invention originally examined as follows: 
Directed to claims {1-2, 4-6, 21-28, 30} for two methods for forming 
Directed to claims {7-8, 10, 12-13, 29} for a third method for forming a third semiconductor package structure. Which were restricted by the examiner in “Final Rejection - 11/05/2020”.
Species D.1-D.2, as claimed, are independent or distinct because Species D2 comprising steps, inter alia, “forming conductive pillars over opposite sides of a chip wafer; … debonding the chip wafer from the carrier substrate and cutting the chip wafer to form the chip; and stacking the chip by aligning the conductive pillars over adjacent chips in the first chip stack” recited in claim 8;  “ heating the first chip stack and a semiconductor die before filling the encapsulating layer between adjacent chips in the first chip stack and between the first chip stack and the semiconductor die; applying a plasma treatment to the first chip stack and a semiconductor die; and curing the encapsulating layer after filling the encapsulating layer between adjacent chips in the first chip stack and between the first chip stack and the semiconductor die” recited in claim 10. These steps are distinct from the species of D.1.
Therefore, the Species D.1-D.2 are still independent or distinct, reciting mutually exclusive characteristics of different methods steps, as such these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the  § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Since applicant has been originally presented invention in “Non-Final Rejection - 06/23/2020” and in “Final Rejection - 11/05/2020”, this invention has been constructively examined by original presentation for prosecution for elected claims 1-2, 4-6, 10, 21-28 and 30.  Accordingly, claims 7-8, 10, 12-13, along with new claim 29, of Species D.2, are remained withdrawn from consideration as being directed to a non-elected invention, without traverse.  See 37 CFR 1.142(b) and MPEP § 821.03.
In view of the above, this office action considers claims 1-2, 4-8, 10, 12-13 and 21-30 are pending for prosecution, wherein claims 7-8, 10, 12-13, 29 had been remained withdrawn from further consideration, and 1-2, 4-6, 10, 21-28 and 30 are presented for examination. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (200; Fig 2; [0021]) = (element 200; Figure No. 2; Paragraph No. [0021]). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koopmans; Michel et al., (US 20150279828  A1; hereinafter Koopmans) or in the alternative under 35 U.S.C. 103 as being unpatentable over Koopmans in view of GAO; Guilian et al., (US 20160163650 A1; hereinafter Gao).

    PNG
    media_image1.png
    301
    514
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    301
    514
    media_image1.png
    Greyscale

 Koopmans Fig 2                      Koopmans Fig 2 (upside view)
Regarding claim 1, Koopmans teaches a method for forming a semiconductor package structure (200; Fig 2; [0021), comprising (see the entire document, fig 2 along with Fig 1, [0007-0021; claims 21-30; and specifically as cited below; See the alternative rejection of this claim in section 2, infra):
202b) to form a chip stack (205) over (construed from the broadly defined “over” is not directly over) an interposer (120); 
disposing a semiconductor die (202a) over the interposer; 
filling a first encapsulating layer (117; first cited in [0016]) between the chips (202b) and surrounding the chip stack (205) and the semiconductor die (202a), wherein a portion of the first encapsulating layer (117) is sandwiched between the neighboring chips (202b; [0016]: 117 can be deposited or otherwise formed around and/or between some or all of the semiconductor dies (202a,202b) of the die stack); and 
forming a second encapsulating layer ([0013]: air in the cavity) covering the chip stack (205) and  the semiconductor die (202a), wherein the first encapsulating layer (117) fills ([0016]) a gap between the chip stack (202b) and the semiconductor die (202a).
However, assuming arguendo that the claim must be so narrowly construed such that Koopmans’s air in the cavity does not expressly teach as encapsulation layer; Alternatively, in the analogous art, Gao teaches a semiconductor integrated circuits (ICs), and more particularly to assemblies of multiple ICs ([0002]), wherein (Figs 9A-(9B, 11-12; [0047-0052]) having in one column an IC (110) and in another column more die (MCMs) encapsulation (160; [0047] of resin or other type) is placed in the cavity (1104) covering the dies (Fig 9A; [0049]).

    PNG
    media_image2.png
    214
    616
    media_image2.png
    Greyscale

Gao Figure 11
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Gao’s encapsulation in cavity substituting air in the cavity of Koopmans, and thereby the combination of (Koopmans and Gao) method will form a second encapsulating layer (Gao 160 in the cavity) covering the chip stack (Koopmans 205) and the semiconductor die (Koopmans 202a), since, at least for providing mechanical strength to the assembly for easier handling (Gao [0049]).
Regarding claim 2, Koopmans or combination (Koopmans and Gao) as applied to the method for forming the semiconductor package structure as claimed in claim 1, further comprising: 
disposing a substrate (112) under the interposer (120) with a bump (between the interposer and the substrate; and 
filling a third encapsulating layer (115a; [0011]) between the interposer and the substrate, wherein the third encapsulating layer surrounds the bump.  
Regarding claim 4, Koopmans or combination (Koopmans and Gao) as applied to the method for forming the semiconductor package structure as claimed in claim 1, further comprising: 
planarizing (Gao Fig 9B) the second encapsulating layer (Gao 160) to expose a top surface of the chip stack and a top surface of the semiconductor die.  
Regarding claim 5, Koopmans or combination (Koopmans and Gao) as applied to the method for forming the semiconductor package structure as claimed in claim 2, further comprising: 
forming a thermal interface material (TIM) structure (115a, 115b, 115c; [0012-0013]) over the chip stack and the semiconductor die; and 
bonding a heat-dissipating structure (110; [0011]: can function as a heat spreader) over the substrate over the TIM structure.  
Regarding claim 6, Koopmans or combination (Koopmans and Gao) as applied to method for forming the semiconductor package structure as claimed in claim 1, wherein a projection of the chip stack is within range of a projection of the semiconductor die in a top view (Koopmans Fig 10).
Regarding claim 30, Koopmans or combination (Koopmans and Gao) as applied to the method for forming the semiconductor package structure as claimed in claim 5, wherein a top surface of the first encapsulating layer is substantially coplanar with a bottom surface of the TIM structure (115a, 115b, 115c; [0012-0013]).
Claims 1, 21-25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GAO; Guilian et al., (US 20160163650 A1; hereinafter Gao).
Regarding claim 1, Gao teaches a method (Flow chart in Fig 5) for forming a semiconductor package structure (Fig 14), comprising (see the entire document, figs 4A-14; [0027]; and specifically as cited below; See the alternative rejection of this claim in section 1, supra):
step 526; MCM 110 at right; construed from [0035] having multiple die and/or other microelectronic components) to form a chip stack (MCM) over (construed from the broadly defined “over” is not directly over) an interposer ((120S at step 510;[0016]: labeled as interposer substrates 120S); 
disposing a semiconductor die (die 110 at left) over the interposer; 
filling a first encapsulating layer ([0046]: compliant encapsulants such as epoxy resins or other polymeric encapsulants, but the MCMs nonetheless have rigid sidewalls exposed for contact with layer 410) between the chips (individual die 110 of MCM die) and surrounding the chip stack (MCM) and the semiconductor die (Die 110 at left), wherein a portion of the first encapsulating layer (410) is sandwiched between the neighboring chips ; and 
forming a second encapsulating layer (step 544; 160) covering the chip stack (MCM 110) and  the semiconductor die (Die 110), wherein the first encapsulating layer (160) fills a gap between the chip stack (MCM) and the semiconductor die (Die 110).
Regarding claim 21, Gao teaches a method (Flow chart in Fig 5) for forming a semiconductor package structure (Fig 14), comprising (see the entire document, figs 4A-14; [0027]; and specifically as cited below):
forming a chip stack chips (step 526; MCM 110 at right; construed from [0035] having multiple die and/or other microelectronic components) and a semiconductor die (die 110 at left) over an interposer (120S at step 510;[0016]: labeled as interposer substrates 120S); 
filling a first encapsulating layer ([0046]: compliant encapsulants such as epoxy resins or other polymeric encapsulants, but the MCMs nonetheless have rigid sidewalls exposed for contact with layer 410) between chips of the chip stack (MCM 110 at right) and a space between the chip stack (MCM 110 at right) and the semiconductor die (Die 110 at left); and 
forming a second encapsulating layer (step 544; 160) surrounding the first encapsulating layer, wherein the second encapsulating layer and the semiconductor die are separated by the 5first encapsulating layer, 
wherein a top surface of the first encapsulating layer is substantially coplanar coplanar (depicted Fig 9A-9B) with a top surface of the second encapsulating layer.  
Regarding claim 22, Gao as applied to the method for forming the semiconductor package structure as claimed in claim 21, wherein (step 544; 160) the second encapsulating layer fills up the space between the chip stack and the semiconductor die.  
Regarding claim 23, Gao as applied to the method for forming the semiconductor package structure as claimed in claim 21, wherein (step 544; 160) the second encapsulating layer covers the sidewall and the top surface of the first encapsulating layer.  
Regarding claim 24, Gao as applied to the method for forming the semiconductor package structure as claimed in claim 21, further comprising: planarizing the second encapsulating layer so that a top surface of the chip stack is level with a top surface of the first encapsulating layer.  
Regarding claim 25, Gao as applied to the method for forming the semiconductor package structure as claimed in claim 24, wherein after planarizing the (depicted Fig 9A-9B).  
Regarding claim 28, Gao as applied to the method for forming the semiconductor package structure as claimed in claim 1, wherein a top surface of the first encapsulating layer is substantially coplanar (Fig 9A-9B) with a top surface of the second encapsulating layer (160).  
Claims 26-27 are rejected under under 35 U.S.C. 103 as being unpatentable over Gao Guilian et al., (US 20160163650 A1; hereinafter Gao) in view of Koopmans; Michel et al., (US 20150279828  A1; hereinafter Koopmans). 
Regarding claim 26, Gao as applied to the method for forming the semiconductor package structure as claimed in claim 21, does not expressly disclose, further comprising: stacking the chip stack over the semiconductor die over an interposer.  
However, in the analogous art, Koopmans (used in claim 1 rejection, section 1, above) discloses in fig 2 paragraph [0019-21]: stacking the chip stack (205 comprising stacking of 202b) over the semiconductor die (202a) over an interposer (120).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to combine Koopmans teaching cited in the preceding paragraph, since, this arrangement, as taught by in Koopmans in [0020], at least,  can reduce the amount of heat produced by the die stack 205 during operation as in general, the heat produced by a logic die (e.g., the logic die 202a) can be significantly larger than the heat collectively produced by memory dies (e.g., the memory dies 202b).
Regarding claim 27, Gao as applied to the method for forming the semiconductor package structure as claimed in claim 21, does not expressly disclose, further comprising: 
forming a thermal interface material structure covering the chip stack and the semiconductor die; bonding a heat-dissipating structure over the thermal interface material structure, wherein the heat-dissipating structure is separated from the second encapsulating layer.  
However, in the analogous art, Koopmans (used in claim 1 rejection, section 1, above) discloses forming a thermal interface material (TIM) structure (115a, 115b, 115c; [0012-0013]) covering the chip stack and the semiconductor die; and bonding a heat-dissipating structure (110; [0011]: can function as a heat spreader) covering the chip stack and the semiconductor die; bonding a heat-dissipating structure over the thermal interface material structure, wherein the heat-dissipating structure is separated from the second encapsulating layer.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to combine Koopmans teaching cited in the preceding paragraph, since, at least these steps will have a) TIM structure to  increase the thermal conductance at surface junctions (e.g., between a die surface and a heat spreader) (Koopmans[0012]) and b) heat-dissipating structure  to absorbs and dissipates thermal energy away from the die stack (Koopmans [0011]).
Response to Arguments 
Applicant's arguments “Remarks - 02/04/2021 - Applicant Arguments/Remarks Made in an Amendment” with the “Request for Continued Examination (RCE) - 02/04/2021”, have been fully considered, but they are not persuasive, because of the following:
The finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114 in respect with the request for continued examination, in the “Request for Continued Examination (RCE) - 02/04/2021”, under 37 CFR 1.114.
Applicant’s amendments of claims 1 and 21, and submission of new claims 28-30 necessitated the shift in grounds of rejection detailed above in section 1-3, above.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Thursday 8.30 A.M -5.00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
February 16, 2021